DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s arguments filed on September 9, 2022 have been received and entered. Claims 40, 43-44, 47-53, 55-56, 58, 62 and 63 are pending in the instant application. 

Election/Restrictions
Applicant’s election without traverse of claims 40, 43, 45-62 (group II) in the reply filed on December 3, 2020 was acknowledged. Applicant election of human alpha-galactosidase as species for therapeutic polypeptide was also acknowledged. However, upon further consideration, election of species between different species are hereby withdrawn and all the withdrawn species are rejoined with the elected species. 
Claim 44 was withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 3, 2020.
Claims 40, 43, 47-53, 55-56, 58, 62 and 63 are under consideration. 

Maintained-Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40, 43, 47-53, 55-56, 58, 62 and 63 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed.  Such a determination is not a simple factual consideration, but is a conclusion reached by weighing at least eight factors as set forth in In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404.  Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of one of ordinary skill in the art; (5) The level of predictability in the art; (6) The amount of direction and guidance provided by Applicant; (7) The existence of working examples; and (8) The quantity of experimentation needed to make and/or use the invention. 
The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation” to make and/or use the invention and therefore, applicant’s claims are not enabled.
Nature of the Invention: 
The claims are directed to a method of inducing expression of a functional polypeptide in a subject, comprising administering a composition comprising (a) at least one mRNA molecule encoding a fusion protein comprising a signal sequence, a functional polypeptide fused to a polypeptide capable of binding to an Fc receptor; and (b) a transfer vehicle, wherein the transfer vehicle is a lipid nanoparticle, comprising one or more cationic lipids, one or more non-cationic lipids, one or more cholesterol-based lipids and one or more PEG-modified lipids, and wherein the composition is administered by pulmonary delivery, wherein the pulmonary delivery is via nebulization, and wherein the signal sequence allows the protein to be secreted and the polypeptide capable of binding to an Fc receptor is an FcRn binding peptide. Dependent claims limit the mRNA encodes a protein which is abnormal or deficient in an individual or mRNA encodes an enzyme which is abnormally deficient in an individual with a lysosomal storage disorder. Newly added Claim limits the mRNA encodes a lysosomal protein.  
Breadth of the claims:
It is noted that while base claim is directed to method of inducing expression of functional polypeptide in a subject, however, method steps are explicitly directed to administering a composition comprising at least one mRNA encoding a polypeptide including enzyme such as human alpha-galactosidase that is deficient in an individual with LSD (eg Farby disease). The specification teaches that the invention is based on mRNA encoding a therapeutic protein fused to a polypeptide that is capable of binding to an Fc receptor ("Therapeutic Fusion Protein"), for delivery to one or more target cells for production of therapeutic levels of functional protein in vivo (see para. 6 and 22 of the specification). The specification defines he term "therapeutic levels" refers to levels of protein detected in the blood or tissues that are above control levels, wherein the control may be normal physiological levels, or the levels in the subject prior to administration of the mRNA composition (see para. 24 of the specification).
It is emphasized that instant rejection is based on three separate issues: (1) the absence of an enabling disclosure expressing unmodified or modified  mRNA encoding a functional peptide fused to a polypeptide capable of binding to an Fc receptor delivered via nebulization to express the functional polypeptide in a subject intended to treat a condition including lysosomal storage disease; and (2) the absence of an enabling disclosure for correlating the local expression of any mRNA encoding a fusion protein comprising a signal sequence,  a functional polypeptide fused to a polypeptide capable of binding to an Fc receptor in correcting any disease or LSD or any protein deficient in an individual or mRNA encodes fusion which is abnormally deficient in an individual in any predictable animal mode, (3)  using a transfer vehicle comprising  lipid nanoparticle, comprising one or more cationic lipids, one or more non-cationic lipids, one or more cholesterol-based lipids and one or more PEG-modified lipids, wherein PEG-lipid is in any molar ratio that  maintains RNA integrity following pulmonary administration, and (4) using  a composition comprising at least one mRNA molecule encoding a fusion comprising a signal sequence, a functional polypeptide fused to any polypeptide capable of binding to any Fc receptor. The deficiencies were identified by the Office after analysis of the disclosure provided in the instant application. Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404.
Guidance of the Specification and The Existence of Working Examples:
The specification specifically contemplates instant composition and method useful in the management and treatment of a large number of diseases, including but not limited to diseases which result from protein and/or enzyme deficiencies or malfunction. In some embodiments, individuals suffering from such diseases may have underlying genetic defects that lead to the compromised expression of a protein or enzyme, including, for example, the non-synthesis of the secreted protein, the reduced synthesis of the secreted protein, or synthesis of a secreted protein lacking or having diminished biological activity. In some embodiments, the methods and compositions of the invention are useful for the treatment of lysosomal storage disorders and/or urea cycle metabolic disorders that occur as a result of one or more defects in the biosynthesis of secreted enzymes involved in the urea cycle (see para. 10). Therefore, instant claims have also been analyzed as method of treating a subject in need of treating any disorder by administering via any route at least one unmodified mRNA encoding a protein which is abnormal or deficient in an individual.  Example 1-6 of the instant specification describes 6 different formulation of mRNA and lipid nanoparticle. It is disclosed that mRNAs encoding human erythropoietin IgG Fc (SEQ ID NO: 3; FIG. 2A), human alpha-galactosidase  IgG Fc (SEQ ID NO: 4; FIG. 3), human alpha-1 antitrypsin IgG Fc(SEQ ID NO: 5; FIG. 4), and human factor IX IgG Fc (SEQ ID NO: 6; FIG. 5) are synthesized by in vitro transcription from plasmid DNA template encoding the fusion protein, with subsequent addition of a 5' cap structure (Cap1) and a 3' poly(A) tail of approximately 200 nucleotides in length.  The guidance provided in the specification is limited to use of polypeptide capable of binding to an Fc receptor that is an immunoglobulin Fc domain from IgG and Fc receptor is the neonatal Fc receptor, FcRn. Example 2 contemplates introducing the composition via either direct instillation or nebulization dose of encapsulated FFL mRNA and expression was detected at different time point. It appears that method was conceived but not reduced to practice as specification states “the results will demonstrate that administration of mRNA encoding Therapeutic Fusion Proteins result in the production of protein in vivo and delivery of significant levels of therapeutic protein into the circulatory system. Such a depot effect can be achieved in multiple sites within the body (i.e., lung, liver, kidney, spleen, and muscle)” (emphasis added). There is no evidence that an unmodified mRNA encoding a therapeutic polypeptide fused to a polypeptide capable of binding to an Fc receptor would work in wild type animal or any predictable animal model. An artisan would have to perform undue experimentation to make and use the invention without reasonable expectation of success. 
State of the Art and Predictability of the Art & The Amount of Experimentation Necessary:
The state of the art summarized by the reference of Tavernier et al (Journal of Controlled Release, 2011, 150, 238-247, art of record) reported that mRNAs are too unstable and suffer from degradation prior to reaching their target, and thus mRNA has been seen as too unstable to ever make it as a therapeutic molecule (see abstract and page 239, col. 1, para. 1). Tavernier et al (Journal of Controlled Release, 2011, 150, 238-247) teaches “after introduction into the cell the lifetime of mRNA is limited. As a result, the production of protein encoded by this mRNA lasts for a few days maximally. Obviously, this fact limits the applicability of mRNA-mediated transfection. It cannot, for example, be used to correct hereditary diseases, because this would require repetitive administrations. Yet, mRNA-based gene therapy could be effective, and even preferred over the use of pDNA, when a transient production of a therapeutic is required” (see page 239, col. 1, para. 2). Tavernier et al continue to teach “when aiming at transfecting cells with exogenous mRNA, the in vitro transcribed mRNA molecule should at least be provided with a cap structure and a poly (A) tail containing at least 20 A residues to ensure an acceptable half-life. Further optimization of the mRNA structure can be done by replacing unstable noncoding sequences with non-coding sequences of mRNAs known as stable (e.g. β-globin). Also coding mRNA regions can accelerate mRNA decay. To tackle this problem, one could change nucleotides so that a different codon triplet is formed, still matching with a tRNA carrying the same amino acid (codon optimization) (see page 241, col. 2, and para. 3).  Heartlein et al (USP 9181321, dated 11/10/2015) cites several publications that discuss the therapeutic administration of CFTR mRNA but provide neither a demonstrated reduction to practice of production of functional CFTR in the lung following administration of CFTR mRNA or sufficient guidance for overcoming the difficulties associated with inducing CFTR expression in the lung using in vitro-transcribed CFTR mRNA. These include difficulties with achieving in vitro synthesis of the mRNA and difficulties specific to the interactions of mRNA compositions with lung-specific substances that have found to render mRNA compositions ineffective for induction of expression even while corresponding DNA-based compositions did provide some level of expression. Heartlein et al teach specific formulations of CFTR mRNA and methods of administration thereof that can induce functional CFTR expression in vivo (col. 2, lines 23-37). Thus, given the breadth of the claims, it is apparent that one of skilled in the art would require the identification and characterization of all the different modification of numerous mRNA RNA-loaded nanoparticle structure encoding different fusion polypeptide and subsequently testing their ability to transfect cells of lungs and other tissues such that the function polypeptide is expressed and secreted in predictable animal model of any disease or LSD to make use of the invention.  It would require undue experimentation for one of skill in the art to make and use the invention, without a reasonable expectation of success.  
Claims are directed to administering composition comprising (a) at least one mRNA molecule, at least a portion of which encodes a therapeutic polypeptide fused to a polypeptide capable of binding to an Fc receptor; and (b) a transfer vehicle, wherein mRNA encodes an enzyme which is abnormally deficient in an individual with a lysosomal storage disorder. It is noted that instant specification contemplates the method of administering the composition via either direct instillation or nebulization dose of encapsulated FFL mRNA to detect the expression at different time point, however, no such effect has been demonstrated. Furthermore, the exact conditions of Examples 2-3 of the instant disclosure are not disclosed. The specification fails to provide any quantified data of any statistical significance to show any therapeutic effect. In summary, the instant specification does not provide enabling support for the claimed methods. The specification contemplates that the compositions and methods of the present invention are suitable for the treatment of diseases or disorders relating to the deficiency of proteins and/or enzymes that are excreted or secreted by the target cell into the surrounding extracellular fluid (e.g., mRNA encoding hormones and neurotransmitters). The specification contemplates that the disease may involve a defect or deficiency in a secreted protein (e.g. Fabry disease, or ALS). In certain embodiments, the disease may not be caused by a defect or deficit in a secreted protein, but may benefit from providing a secreted protein. For example, the symptoms of a disease may be improved by providing the compositions of the invention. Disorders for which the present invention are useful include, but are not limited to, disorders such as Pompe Disease, Gaucher Disease, beta-thalassemia, Huntington's Disease; Parkinson's Disease; muscular dystrophies (such as, e.g. Duchenne and Becker); hemophilia diseases (such as, e.g., hemophilia B (FIX), hemophilia A (FVIII); SMN1-related spinal muscular atrophy (SMA); amyotrophic lateral sclerosis (ALS); GALT-related galactosemia; SLC3A1-related disorders including cystinuria; COL4A5-related disorders including Alport syndrome; galactocerebrosidase deficiencies; X-linked adrenoleukodystrophy and adrenomyeloneuropathy; Friedreich's ataxia; Pelizaeus-Merzbacher disease; TSC1 and TSC2-related tuberous sclerosis; Sanfilippo B syndrome (MPS IIIB); CTNS-related cystinosis; the FMR1-related disorders which include Fragile X syndrome, Fragile X-Associated Tremor/Ataxia Syndrome and Fragile X Premature Ovarian Failure Syndrome; Prader-Willi syndrome; hereditary hemorrhagic telangiectasia (AT); Niemann-Pick disease Type C1; the neuronal ceroid lipofuscinoses-related diseases including Juvenile Neuronal Ceroid Lipofuscinosis (JNCL), Juvenile Batten disease, Santavuori-Haltia disease, Jansky-Bielschowsky disease, and PTT-1 and TPP1 deficiencies; EIF2B1, EIF2B2, EIF2B3, EIF2B4 and EIF2B5-related childhood ataxia with central nervous system hypomyelination/vanishing white matter; CACNA1A and CACNB4-related Episodic Ataxia Type 2 and may more disorders (see para. 127 of the specification). In the instant case the issues relate to the predictability of animal model with respect to the breadth of claims intended to deliver enzyme intended for treating plurality of different LSD  in a mammal and lack of nexus between cellular pathology associated with LSD and reversing the pathology associate with plurality of LSD embraced by the breadth of the claims. For instance, Suzuki et al (Acta Pediatr. Suppl. 2003, 443, 54-62, art of record) teach that in spite of utility of mouse model of lysosomal storage disease, there are several factors that complicate extrapolation of the data based on animal model to humans (See page 60, col. 2, para. 2). Suzuki et al describes that metabolic machinery is often distinct and different between different mammalian species. It is known that HPRT knockout mouse for Lesch-Nyhan disease was found asymptomatic due to uricase present in the mouse that provides bypass pathway. Suzuki et al also describe that mouse and human have different life span developmental stages (see page 60, col. 2, last para.). Walkley et al disclose that cellular pathological changes include growth of ectopic dendrites and new synaptic connections and formation of enlargements in axons far distant from the lysosomal defect. Other storage diseases exhibit neuron death, also occurring in a cell-selective manner. Walkley et al also indicate that the functional links between known molecular genetics and enzyme defects and changes in neuronal integrity remain largely unknown (see abstract Brain Pathol. 1998; 8(1): 175-93, art of record). The studies by Walkley suggest that cellular pathology associated with neuro metabolic disease interfere with axonal transport (see page 179, col. 2, last para, to page 180, para. 1 and abstract). It is emphasized that “Walkley indicates that significant spheroids are present in LSDs and axonal transport of vector or nucleic acid may be inhibited in mice with these LSDs. Thus, one skilled in the art would not conclude diseased CNS with different lysosomal storage disease embraced by the breadth of the claims would facilitate transport of nucleic acid to diseased neurons that lack spheroids in mammals with LSDs are "normal" neurons like neurons in wild type animal.  In the instance case, the specification only prophetically contemplates introducing via either direct instillation or nebulization respective dose of encapsulated FFL mRNA to a mouse or (therapeutic protein deficient) KO mice.  Neither prior art nor instant application provide any evidence that delivering via pulmonary route composition comprising at least one mRNA encoding therapeutic polypeptide fused to a polypeptide capable of binding Fc receptor and any transfer vehicle as claimed would result in correction of deficiency of enzyme in liver or CNS. Absent of any teaching or recognition in the art that delivery of claimed composition in any predictable animal model, one skilled in the art would not conclude that composition as claimed could be delivered via pulmonary route could be delivered that would result in any effect in diseased CNS, liver, kidney or any other organ of a mammal as embraced by the claims to have any therapeutic effect. The lack of guidance in the specification would force the skilled practitioner to establish animal models of different LSD with associated pathology in different species of mammal for the treatment or delivery of deficient enzyme by delivering via nebulization route to the mammalian subject. Such guessing would require extensive and undue experimentation. Applicant should note that “case law requires that the disclosure of an application shall inform those skilled in the art how to use applicants’ alleged discovery, not to find out how to use it for themselves.” In re Gardner 166 USPQ 138 (CCPA) 1970.  In the instant case, the specification is silent with regard to guidance critical to carrying out the invention as broadly as it is claimed, such as identifying plurality of different target neurons, liver or kidney for delivering mRNA composition via nebulization to the mammalian subject in a predictable animal model. Consequently, due to the high unpredictability in the relevant art and the lack of specific guidance and working examples for the breadth of embodiments embraced by the claims, undue experimentation would be required to carry out the invention as broadly as it is claimed without reasonable expectation of success.
Claims are directed to method of inducing expression of a functional polypeptide in a subject, comprising administering a composition comprising (a) at least one mRNA molecule, at least a portion of which encodes a fusion protein comprising a signal sequence, a therapeutic protein, and a functional polypeptide fused to a polypeptide capable of binding to an Fc receptor; and (b) a transfer vehicle, wherein the transfer vehicle is a lipid nanoparticle, comprising one or more cationic lipids, one or more non-cationic lipids, one or more cholesterol-based lipids and one or more PEG-modified lipids, and wherein the composition is administered by pulmonary delivery and wherein the signal sequence allows the protein to be secreted. Claims broadly encompass use of a composition comprising lipid nanoparticle, comprising any one or more cationic lipids, any one or more non-cationic lipids, one or more cholesterol-based lipids and one or more PEG-modified lipids and at least one mRNA molecule encoding fusion polypeptide, intended to induce expression and secretion of said protein following pulmonary administration of said composition in a subject.  The specification teaches six different formulation of mRNA and lipid nanoparticle. It is disclosed that mRNAs encoding human erythropoietin IgG Fc (SEQ ID NO: 3; FIG. 2A), human alpha-galactosidase  IgG Fc (SEQ ID NO: 4; FIG. 3), human alpha-1 antitrypsin IgG Fc(SEQ ID NO: 5; FIG. 4), and human factor IX IgG Fc (SEQ ID NO: 6; FIG. 5) are synthesized by in vitro transcription from plasmid DNA template encoding the fusion protein, with subsequent addition of a 5' cap structure (Cap1) and a 3' poly(A) tail of approximately 200 nucleotides in length.  The guidance provided in the specification is limited to use of polypeptide capable of binding to an Fc receptor that is an immunoglobulin Fc domain from IgG and Fc receptor is the neonatal Fc receptor, FcRn. The specification contemplated using at least one mRNA molecule with C12-200, DOPE, Chol and DMG-PEG2K (40:30:25:5)  as formulation 1, DODAP, DOPE, cholesterol and DMG-PEG2K (18:56:20:6)  as formulation 2, HGT4003, DOPE, cholesterol and DMG-PEG2K (50:25:20:5) as formulation 3, ICE, DOPE and DMG-PEG2K (70:25:5)  as formulation 4, HGT5000, DOPE, cholesterol and DMG-PEG2K (40:20:35:5)  formulation 5 or HGT5001, DOPE, cholesterol and DMG-PEG2K (40:20:35:5)  as formulation 6 (see example 1).  Example 2 prophetically teaches introducing the composition via either direct instillation or nebulization dose of encapsulated FFL mRNA and expression was detected at different time point. It appears that method was conceived but not reduced to practice. The art teaches “formulations of the mRNA loaded lipid nanoparticles (LNPs) must balance several performance measures, such as transfection efficiencies and nanoparticle stability”.  It is known in the art that PEG-lipids are used to impart physical stability on the nanoparticle dispersion. However, it has been shown that PEGylation can significantly influence transfection efficiencies. Here, the PEG-lipid molar ratio significantly and negatively affected the intracellular protein expression of LNPs both before and after nebulization”. (see page 11, 4.2, Zhang et al Pharmaceutics 2020, 12, 1042, 1-16). Further, art teaches that nanoparticle biodistribution and protein expression does not always correlate. It is postulated that a complex combination of cell-specific differences in nanoparticle internalization, endosomal escape, and translational kinetics likely contribute” to the variable protein expression by different nanoparticles (see page 208, col. 2, para. 1, Melamed et al Control Release. 2022; 341: 206–214 and references therein).  It is noted that claims require pulmonary delivery of the composition of the invention via nebulization. However, art teaches “translation of LNP-mRNA for pulmonary delivery, LNP-mRNA formulations must be stably aerosolized. The potency of LNP formulations is heavily influenced by particular LNP compositions, and it is a challenge to screen, test, and identify numerous LNP-mRNA formulations with the desired compositions that would allow for stability after nebulization” (see page 2, para.4 of Zhang et al). Chow et al (Trends in Pharmacological Sciences, 2020, Vol. 41, No. 10, 715-729) teaches that  nebulizer is expected to damage the fragile RNA molecule due to the high shear stress during aerosolization (see page 723, para. 3).  In the instant case, claims are broad and does not recite any specific molar ratio or LNP-mRNA formulations that would maintain RNA integrity following nebulization of the formulation. While specification teaches six different specific formulation, however, it is not apparent that any of the disclosed formulation is capable of delivering via nebulization a mRNA encoding therapeutic fusion proteins resulting in expression and the secretion of protein in vivo and delivery of significant levels into the circulatory system. The specification further fails to tach examining the RNA integrity of six formulation disclosed in the specification. An artisan would have to perform undue experimentation to screen, test, and identify specific LNP-mRNA formulation that remains stable after nebulization, to make and use the invention to express and secretes protein in subject, without reasonable expectation of success. 

Response to arguments
Applicants disagree with the rejection arguing that instant specification at figure 1-5 provide nucleic acid sequence of exemplary fusion construct. Applicant argues that the specification discloses precise guidance on generating exemplary LNP formulations comprising various MRNA compositions encoding fusion polypeptides. Specification at paragraphs [0123]-[0129] (Example 1). The Specification describes pulmonary administration of LNP formulations by a variety of methods, including nebulization. Specification at paragraphs [0119], and [0130]-[0133] (Example 2). The guidance provided in Example 3 enables one skilled in the art to measure “expression of functional polypeptide” by Enzyme-Linked Immunosorbent Assay (ELISA) at multiple sites. Specification at paragraphs [0137]-[0142] (Example 3). Applicant in part rely on MPEP 2164.02 to argue that applicant is not required to demonstrate results of in vivo expression or therapeutic efficacy of a polypeptide for enablement. Applicant concludes that instant application provides clear guidance to one of ordinary skill in the art to generate an MRNA composition, encapsulate in a lipid nanoparticle, deliver to lung by nebulization and evaluate expression by ELISA at multiple sites. Applicant concludes that one of ordinary skill in the art, upon following the steps and conditions recited in the claims and supported by the specification, would be able to practice the claimed “method of inducing expression .. . at multiple sites” without undue experimentation, in any environment. Applicants’ arguments have been fully considered, but are not found persuasive.
In response to applicant’s argument that claims are enabled, it  should be noted that the office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 to demonstrate that one of skill in the art would have had to perform “undue experimentation” to make and/or use the invention, without reasonable expectation of success. The office action explicitly identifies the breadth of the claims directed to inducing expression of a functional polypeptide in a subject, comprising administering a composition comprising (a) at least one mRNA molecule encoding any fusion protein comprising a signal sequence, any functional polypeptide fused to a polypeptide capable of binding to an Fc receptor; and (b) any transfer vehicle, wherein the transfer vehicle is any lipid nanoparticle, comprising one or more cationic lipids, one or more non-cationic lipids, one or more cholesterol-based lipids and one or more PEG-modified lipids, and wherein the composition is administered by pulmonary delivery, wherein the pulmonary delivery is via nebulization, and wherein the signal sequence allows the protein to be secreted and the polypeptide capable of binding to an Fc receptor is an FcRn binding peptide and wherein the functional polypeptide is expressed in multiple sites. 
It is emphasized that instant rejection is based on three separate issues: (1) the absence of an enabling disclosure expressing unmodified or modified  mRNA encoding a fusion protein  comprising a functional polypeptide fused to a polypeptide capable of binding to an Fc receptor delivered via nebulization to express the functional polypeptide at multiple site in a subject intended to treat a condition including lysosomal storage disease; (2) the absence of an enabling disclosure for correlating the local expression of any mRNA encoding a fusion protein comprising a signal sequence,  a functional polypeptide fused to a polypeptide capable of binding to an Fc receptor , wherein mRNA encodes any enzyme that deficient in an individual or mRNA encodes fusion which is abnormally deficient in an individual in any predictable animal mode, (3)  using any transfer vehicle comprising  lipid nanoparticle, comprising one or more cationic lipids, one or more non-cationic lipids, one or more cholesterol-based lipids and one or more PEG-modified lipids, wherein PEG-lipid is in any molar ratio that  maintains RNA integrity following pulmonary administration.
The guidance provided in the specification is prophetic and contemplates introducing the composition via either direct instillation or nebulization dose of encapsulated FFL mRNA and expression was detected at different time point. It appears that method was conceived but not reduced to practice as specification states “the results will demonstrate that administration of mRNA encoding Fusion Proteins result in the production of protein into the circulatory system. Such a depot effect can be achieved in multiple sites within the body (i.e., lung, liver, kidney, spleen, and muscle)” (emphasis added). There is no evidence that an unmodified mRNA encoding a fusion protein comprising any functional protein  fused to a polypeptide capable of binding to an Fc receptor would work in wild type animal or any predictable animal model. The state of the art summarized by the reference of Tavernier et al (Journal of Controlled Release, 2011, 150, 238-247, art of record) reported that mRNAs are too unstable and suffer from degradation prior to reaching their target, and thus mRNA has been seen as too unstable to ever make it as a therapeutic molecule (see abstract and page 239, col. 1, para. 1). The art teaches “formulations of the mRNA loaded lipid nanoparticles (LNPs) must balance several performance measures, such as transfection efficiencies and nanoparticle stability”.  It is known in the art that PEG-lipids are used to impart physical stability on the nanoparticle dispersion. However, it has been shown that PEGylation can significantly influence transfection efficiencies. Here, the PEG-lipid molar ratio significantly and negatively affected the intracellular protein expression of LNPs both before and after nebulization”. (see page 11, 4.2, Zhang et al Pharmaceutics 2020, 12, 1042, 1-16). Further, art teaches that nanoparticle biodistribution and protein expression does not always correlate. It is postulated that a complex combination of cell-specific differences in nanoparticle internalization, endosomal escape, and translational kinetics likely contribute” to the variable protein expression by different nanoparticles (see page 208, col. 2, para. 1, Melamed et al Control Release. 2022; 341: 206–214 and references therein).  It is noted that claims require pulmonary delivery of the composition of the invention via nebulization. However, art teaches “translation of LNP-mRNA for pulmonary delivery, LNP-mRNA formulations must be stably aerosolized. The potency of LNP formulations is heavily influenced by particular LNP compositions, and it is a challenge to screen, test, and identify numerous LNP-mRNA formulations with the desired compositions that would allow for stability after nebulization” (see page 2, para.4 of Zhang et al). Chow et al (Trends in Pharmacological Sciences, 2020, Vol. 41, No. 10, 715-729) teaches that nebulizer is expected to damage the fragile RNA molecule due to the high shear stress during aerosolization (see page 723, para. 3).  In the instant case, claims are broad and does not recite any specific lipid nanoparticle or molar ratio or LNP-mRNA formulations that would maintain RNA integrity following nebulization of the formulation. While specification teaches six different specific formulation, however, it is not apparent that any of the disclosed formulation is capable of delivering via nebulization a mRNA encoding fusion proteins resulting in expression and the secretion of protein in vivo and delivery of significant levels into the circulatory system and expression of functional polypeptide in multiple site.  
Furthermore, it would be unpredictable how any LNP-mRNA formulations would maintain RNA integrity following nebulization of the formulation, particularly since art teaches nebulizer is expected to damage the fragile RNA molecule due to the high shear stress during aerosolization. Given the vast number of lipids which may be used in combination with mRNA, the vast number of ratios of lipids, the methods which the liposome-encapsulated nucleic acids may be made to deliver via pulmonary administration in a subject to express the functional polypeptide at multiple sites, and the no showing of a specific ratio of specific lipids and RNA, the Artisan would have to experiment to find the vast majority of working embodiments encompassed by the claims. Such is considered undue experimentation, as it is required for the vast majority of embodiments.  The lack of guidance in the specification would force the skilled practitioner to guess and try different lipid nanoparticle-mRNA formulation for expressing functional polypeptide at multiple sites. Such guessing would require extensive and undue experimentation. Applicant should note that “case law requires that the disclosure of an application shall inform those skilled in the art how to use applicants’ alleged discovery, not to find out how to use it for themselves.” In re Gardner 166 USPQ 138 (CCPA) 1970. Therefore, the Artisan, recognizing the variabilities which affect the encapsulation efficiency, would not reasonably predict the vast majority of embodiments claimed. An artisan would have to perform undue experimentation to screen, test, and identify specific LNP-mRNA formulation that remains stable after nebulization, to make and use the invention to express functional protein in subject at multiple site, without reasonable expectation of success.

Conclusion
No claims allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chan et al Gene Therapy, Vol. 6, No. 6, pp. 727-36. (Year: 2002).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANOOP K SINGH/            Primary Examiner, Art Unit 1632